Title: To James Madison from Benjamin Hawkins, 11 March 1811
From: Hawkins, Benjamin
To: Madison, James


Creek agency 11 March 1811.
General Mathews and the gentleman with him arrived here on the 9th. spent yesterday with me and set out this morning for Fort stoddert. They are in good health and well fixed for traveling. He revealed to me the object of his mission, and seems pretty confident of success. I told him to call on me, and all under my authority, to aid and assist him if necessary. He was sincerely impressed with the reception you gave him and the confidence you reposed in him as well as of all the heads of departments. In the course of the unreserved conversations we had together he told me he was apprehensive a party was forming against you; and that one of your Confidential officers was of it. R. S. He had no authority for insinuating so much of his own knowledge or he would have mentioned it to you, but from others who mentioned it to him. We agreed if such was the fact and it should come to your knowledge that any of the heads of departments substituted their own Judgment to that of the President they should without reserve be dismissed. As the President was the man of the people and the secretaries the men of his choice. Of the great crould [sic] of visitors thro the agency I have never heared a single one express a sentiment unfavourable to your public standing.
Last year the General visited and remained some time with me on his first mission at a time unfavourable for traveling. He then seemed to think he would not on the score of his being called a Federalist receive the confidence of the Government which he was desirous of obtaining altho not desirous of obtaining an office. He was communicative and unreserved to me and in return as I always had an esteem for him, I was not reserved to him. I told him he was about as much a Federalist as we were, that all who knew him, knew he was a plain, blunt, honest man and at the time of our revolutionary contest had executed with zeal fidelity and consummate bravery the post assigned him. He certainly was a patriot from principle and having spent half a century in acts of usefulness if occasion should require, being healthy and of strong constitution, there was no doubt he would be called into service again, and perhaps his present mission would lead to it.
He told me you were healthy and seemed deeply impressd with the duties of your office, which I told him was to be expected, from the eventful period in which your lot was cast. Mrs. Hawkins who only knows you from your public life requests me to inform you her only son two years old in June is named James Madison that he is very healthy very active and promising and she hopes as he has the means he will one day have the opportunity by his acquirements and Patriotizm to render himself worthy of the name he bears. I am with unalterable attachment My dear friend your obedt servt
Benjamin Hawkins
